905 So. 2d 269 (2005)
Brian Keith COFFELT, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-1842.
District Court of Appeal of Florida, Second District.
June 29, 2005.
PER CURIAM.
Brian Coffelt appeals the circuit court's denial of his pro se motion to correct sentencing error filed pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). *270 We reverse and remand for the circuit court, under the authority of Lee v. State, 779 So. 2d 341 (Fla. 2d DCA 2000), to strike the pro se motion as unauthorized since Coffelt at the time he filed the rule 3.800(b)(2) motion was and currently still is represented by appointed counsel in the pending direct appeal of the sentence being challenged by the motion.
Reversed and remanded.
WHATLEY, NORTHCUTT, and CASANUEVA, JJ., concur.